His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
The case, briefly, is this: Plaintiff.bought, received and paid for, by weight, certain cast iron pipes. Owing to- the pipes exceeding the wéight per foot called for by the contract there was a deficiency in lineal measurement, which plaintiff was obliged to supply at a cost of ninety-five and 13/100 dollars ($95.13). This claim is admittedly subject to a credit of seventy-seven and 85/ 100 dollars ($77.85), leaving a balance due plaintiff of sixteen dollars and 78/100 dollars ($16.78).

II.

We are of opinion that the writings which passed between the parties constituted the entire contract between thém. The trial Judge therefore correctly excluded all parol evidence to vary its terms.
III.
•' There was also a claim for certain demurrage charges, which the trial Judge disallowed. Plaintiff has asked no amendment of the judgment in that respect nor mentioned it in any way. We, therefore, do not notice it.
*333Opinion and decree, May 15, 1916.
Eehearing refused, June 12th, 1916.
IV.
in addition to the cost of supplying the deficiency in lienar measurement, plaintiff also' claims a refund for that same deficiency. This is a manifest, double charge. If defendant is not to be paid for the whole quantity of pipe called for, it is under no obligation to supply the deficiency; and vice versa, if defendant makes good the deficiency it is entitled to payment for the whole quantity contracted for. The allowance of this double charge by the trial Judge was error, and the judgment must bé amended accordingly.
V.
As the only error in the judgment below was the double allowance above stated, to which the attention of the trial Judge was not called, and of which no mention was made here until we ourselves directed attention thereto, we shall exercise cur discretion in taxing costs.
It is therefore ordered that the judgment appealed from be amended' by reducing the amount allowed plaintiff from one hundred and twenty-two and 12/100 dollars ($121.12) to sixteen and 78/100 dollars ($16.78)' with legal interest from judicial demand until paid; and as thus amended the judgment is affirmed; defendant to pay costs of both 'Courts.
Amended and affirmed.